Per Curiam.
The question presented on this appeal was determined by this court in the case of Cable Co. v. Grant, 11 N. Y. Supp. 323.1 In that case the action was brought to obtain a judgment declaring the acts under which the assessment in this case, as in that case, was made, void because of unconstitutionality, and perpetually enjoining the defendant from executing the warrant of the comptroller; and the court held that the action would not lie, because the plaintiff had not brought itself within any acknowledged head of equity jurisprudence, that all the remedies at law were open to the plaintiff, and that this court would not entertain jurisdiction because the plaintiff had lost its right of review in the manner provided by the laws of this state. As the facts in the case at bar are identical with the facts presented to the court in the case cited, it follows that the judgment was right, and must be affirmed, with costs.

 Appeal to court of appeals dismissed. See 29 N. E. Rep. 147.